The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-16-2021 has been entered.
The amendment filed on 12-16-2021 is acknowledged. Claims 1, 10, 14-15, 19 and 22 have been amended. Claims 17-18 have been canceled. Claims 23-24 have been added. Claims 1-2, 4-7, 9-16 and 19-24 are pending. Newly submitted claim 24 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the elected invention is limited to vaccine compositions comprising an attenuated live recombinant Salmonella bacterium that expresses TcdB and the SspH2 secretory signal as a fusion protein. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 23 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. In conclusion, claims 14-16 19-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-2, 4-7, 9-13 and 24 are currently under examination. 

Claim Objections Maintained
	The objection to claims 1 and 3-5 for reciting language drawn to non-elected inventions is maintained for reasons of record. Given that there is no allowable generic or linking claim the elected claims are limited to the elected invention. Consequently, the examination of the instant claims is limited to vaccine compositions comprising an attenuated live recombinant Salmonella bacterium that expresses TcdB and the SspH2 secretory signal as a fusion protein.

Claim Rejections Maintained
35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-7, 9-13 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Applicant argues:
1.  As evidenced by the CDC, a vaccine does not need to induce a protective immune response.
2.  The use of strain VPI 10463 is known in the art to be predictive and therefore is a model strain and hence the Examiner’s assertion that the claims are only enabled for strain VPI 10463 is spurious.
3.  As evidenced by the recited references, Applicant has employed language which is well described in the prior art and are well characterized and understood.
4.  The specification (e.g. page 65 and Table 1 and the reproduced unannotated portions of the specification) demonstrates possession of the claimed features as it specifically discloses the use of the domain sequences of C. difficile VPI 10463.
5.  The claimed TcdA and/or TcdB RBD are not new and would be known by the skilled artisan. Hence, the portion of the MPEP cited by the Examiner is not germane.
6.  The specification (e.g. pages 71-75) clearly demonstrate that the claimed vaccines elicit an immune response. Additionally, vaccines do not need to produce a protective immune response. 
7.  There is no unpredictability among the peptides of the claimed genus of “at least one of Clostridium difficile toxin B (TcdB) C-terminal receptor binding domain and Clostridium difficile toxin A (TcdA) C-terminal receptor binding domain”. 
8.  The Examiner has provided no evidence that modified TcdA and TcdB would have unpredictable and that since all biotechnology isn’t unpredictable the claimed invention is properly described is incongruous. 
9.  It is unclear what is meant by the phrase “any pathogen” as the claimed composition would be expected to be effective against any organism that express TcdA or TcdB.


Applicant’s arguments have been fully considered and deemed non-persuasive.

	With regard to Point 1, the CDC supports the Examiner’s position. Applicant’s summarization of the CDC webpage was incomplete and misleading. The cited page is reproduced below (highlights added):
Immunization: The Basics
Understanding mRNA COVID-19 Vaccines
mRNA vaccines are a new type of vaccine to protect against infectious diseases. Learn about how COVID-19 mRNA vaccines work.
Definition of Terms
Immunity: Protection from an infectious disease. If you are immune to a disease, you can be exposed to it without becoming infected.
Vaccine: A preparation that is used to stimulate the body’s immune response against diseases. Vaccines are usually administered through needle injections, but some can be administered by mouth or sprayed into the nose.
Vaccination: The act of introducing a vaccine into the body to produce protection from a specific disease.
Immunization: A process by which a person becomes protected against a disease through vaccination. This term is often used interchangeably with vaccination or inoculation.
	It is clear that the CDC deems that one administers a vaccine to an individual to “provide protection against a disease”. Consequently, one would logically conclude that a vaccine must “produce protection from a specific disease” through its administration. Moreover, the google-dictionary definition relied upon by Applicant also supports the Examiner’s position as it states that a vaccine is “…used to stimulate the production of antibodies and provide immunity against one or several diseases…”. As the art recognized definition of “immunity” (see CDC definition above) is “protection from an infectious disease”, a vaccine must necessarily elicit a protective immune response.
	With regard to Point 2, Applicant is reminded that the rejection is based on the lack of written description not enablement. Moreover, the rejected claims are not limited to the domain sequences of C. difficile VPI 10463 but entails the domain sequences of any and all C. difficile strains. Finally, Applicant’s recitation of reference citations is noted but are not deemed persuasive. As set forth in MPEP 609.05(c):
“…consideration by the examiner of the document submitted as evidence directed to an issue of patentability raised in the Office action is limited to the portion of the document relied upon as rebuttal evidence…”.

With regard to Point 3, contrary to Applicant’s assertion, the rejected claims require the induction of a protective immune not merely to be “antigenic” (see rebuttal of Point 1). Moreover, the structures of TcdB that induce a protective immune response are not well characterized in the art. While the skilled artisan would readily recognize that the term “TcdB” refers to Clostridium difficile Toxin B in a general sense, said term does not convey a particular structure. Again, Applicant’s recitation of reference citations is noted but are not deemed persuasive. As set forth in MPEP 609.05(c):
“…consideration by the examiner of the document submitted as evidence directed to an issue of patentability raised in the Office action is limited to the portion of the document relied upon as rebuttal evidence…”.

With regard to Point 4, the cited portions of the specification are noted. However, Applicant is remiss in explaining how said portions of the specification provide proper description of the claimed invention. Again, Applicant’s recitation of reference citations is noted but are not deemed persuasive. As set forth in MPEP 609.05(c):
“…consideration by the examiner of the document submitted as evidence directed to an issue of patentability raised in the Office action is limited to the portion of the document relied upon as rebuttal evidence…”.

Additionally, MPEP 714.02 clearly sets forth:

“The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable.

With regard to Point 5, while the general structure of the RBDs may have been known, it the art does not disclose the structure (sequence) of the RBDs that are capable of eliciting a protective immune response when part of a fusion peptide as required by the instant claims.
With regard to Point 6, contrary to Applicant’s assertion, the rejected claims require the induction of a protective immune not merely to be “antigenic” (see rebuttal of Point 1). Moreover, the specification does not provide proper description as it does not disclose which “TcdB C-terminal receptor binding domain” is able to induce a protective immune response when fused to a SspH2 secretory signal (or any other combination of promoter/secretory signal).  The cited portions of the specification are limited to the TcdB RBD consisting of residues 1821-2366 utilizing a SspH2 secretory signal and SspH2 promoter in the YS1646 strain. It should be noted that the very portions of the specification cited by Applicant demonstrates the variability of various fusion to elicit a given immune response. Finally, 608.01(p) sets forth:
(c) Except as provided in paragraphs (a) or (b) of this section, an incorporation by reference must be set forth in the specification and must:
(1) Express a clear intent to incorporate by reference by using the root words "incorporate" and "reference" ( e.g. "incorporate by reference"); and
(2) Clearly identify the referenced patent, application, or publication.

(d) "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. "Essential material" is material that is necessary to:
(1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a);
(2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or
(3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f).

(e) Other material ("Nonessential material") may be incorporated by reference to U.S. patents, U.S. patent application publications, foreign patents, foreign published applications, prior and concurrently filed commonly owned U.S. applications, or non-patent publications. An incorporation by reference by hyperlink or other form of browser executable code is not permitted.
	
	With regard to Point 7, the claimed genus is not “at least one of Clostridium difficile toxin B (TcdB) C-terminal receptor binding domain and Clostridium difficile toxin A (TcdA) C-terminal receptor binding domain” but vaccines comprising fusion peptides comprising said RBDs and a secretory signal. As set forth in the rejection, the specification is limited to the efficacious use of Clostridium difficile vaccines comprising fusion peptides comprising a TcdB RBD consisting of residues 1821-2366, a SspH2 secretory signal and SspH2 promoter in the YS1646 strain.
	With regard to Point 8, the rejection clearly sets forth why the “vaccine arts” are unpredictable. Applicant’s assertion that because all biotechnology isn’t unpredictable the claimed invention is properly described is misguided. While all “biotechnology” is not unpredictable, the vaccine arts clearly are.
	With regard to Point 9, the instant claims are drawn to “vaccine formulations” but do not recite what pathogen said formulations are against. Hence, they encompass vaccines against any pathogens. Moreover, Applicant is reminded that the instant claims do not recite the limitation that the claimed vaccine formulations are “against any organism that express TcdA or TcdB”.

The instant claims are drawn to vaccine compositions against an unnamed pathogen said vaccine comprising an attenuated live recombinant Salmonella bacteria which: has been adapted for colonization of the human gut; expresses a fusion peptide comprising Clostridium difficile TcdB C-terminal binding domain (RBD) and the SspH2 secretory signal. It should be noted, that the instant claims do not provide a baseline sequence of the TcdB RBDs or the secretion signals. Hence there is no limitation as to what constitutes the TcdB RBD or secretion signal of the instant claims. 
To fulfill the written description requirements set forth under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention.  To adequately describe the genus of attenuated live recombinant Salmonella bacteria, Applicant must adequately describe the immunoepitopes within a TcdB RBD as well as the combination of promoters and secretory signal that induce a protective immune response against a given pathogen. The specification, however, does not disclose distinguishing and identifying features of a representative number of members of the genus of antibodies to which the claims are drawn, such as a correlation between the structure of the TcdB RBD/promoter/secretory signal and its recited function (inducing a protective immune response against a given pathogen), so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of vaccines.  Moreover, the specification fails to disclose which amino acid residues in said domain are essential the eliciting of a protective immune response against a given pathogen, or which amino acids might be added, replaced or deleted so that the resultant domain antigen peptide retains the immunological characteristics of its parent, or by which other amino acids the essential amino acids might be replaced so that the resultant peptide retains the immunological characteristics of its parent. Therefore, the specification fails to adequately describe at least a substantial number of members of the genus of fusion peptides to which the claims refer; and accordingly, the specification fails to adequately describe at least a substantial number of members of the claimed genus of vaccines. The term “vaccinate” is defined as the use of a specific antigen to induce protective immunity to infection or disease induction.  The specification does not provide substantive evidence that the claimed vaccines are capable of inducing protective immunity.  This demonstration is required for the skilled artisan to be able to use the claimed vaccines for their intended purpose of preventing infections.  Without this demonstration, the skilled artisan would not be able to reasonably predict the outcome of the administration of the claimed vaccines, i.e. would not be able to accurately predict if protective immunity has been induced.  The ability to reasonably predict the capacity of a single bacterial immunogen to induce protective immunity from in vitro antibody reactivity studies is problematic.  Ellis (Vaccines, W.B. Saunders Company, Chapter 29, 1988, pages 568-574) exemplifies this problem in the recitation that "the key to the problem (of vaccine development) is the identification of the protein component of a virus or microbial pathogen that itself can elicit the production of protective antibodies"(page 572, second full paragraph).  Unfortunately, the art is replete with instances where even well characterized antigens that induce an in vitro neutralizing antibody response fail to elicit in vivo protective immunity.  See Boslego et al (Vaccines and Immunotherapy, 1991, Chapter 17), wherein a single gonococcal pillin protein fails to elicit protective immunity even though a high level of serum antibody response is induced (page 212, bottom of column 2).  Accordingly, the art indicates that it would require empirical testing to formulate and use a successful vaccine without the prior demonstration of vaccine efficacy. 
  MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
MPEP 2163.02 further states, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
Additionally, MPEP 2163 states:
"A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)”
And:

For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.). 

  As evidenced by the teachings of Skolnick et al., the art is unpredictable.  Skolnick et al. (Trends in Biotechnology 18: 34-39, 2000) discloses the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based upon sequence homology is inaccurate, in part because of the multifunctional nature of proteins (see, e.g., the abstract; and page 34, Sequence-based approaches to function prediction).  Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan's best guess as to the function of the structurally related protein (see, in particular, the abstract and Box 2).  Thus, one skilled in the art would not accept the assertion, which is based only upon an observed similarity in amino acid sequence that a variant of a given polypeptide would necessarily have a given immunological property. The instant specification has failed to teach or disclose vaccine compositions comprising the an attenuated live recombinant Salmonella bacteria which: has been adapted for colonization of the human gut; expresses a fusion peptide comprising Clostridium difficile TcdB C-terminal binding domain (RBD) and the SspH2 secretory signal that are protective against any pathogen as the specification fails to teach or disclose data that demonstrates that the claimed vaccines can provide protection against infections caused by any pathogen. With the exception of the fusion peptide comprising a TcdB RBD consisting of residues 1821-2366, a SspH2 secretory signal and SspH2 promoter in the YS1646 strain, there is no disclosure of subjects that have been immunized with the claimed vaccines nor is there a disclosure of challenge studies that have been conducted to establish the claimed vaccines ability to provide protection against any pathogen. Consequently, there is no correlation between structure and function as required by the Written Description requirement.
Recently, describing polypeptides by their functions was addressed in the Centocor decision (CENTOCOR ORTHO BIOTECH, INC. v ABBOTT LABORATORIES (Fed Cir, 2010-1144, 2/23/2011)). In said case the court stated” 
To satisfy the written description requirement, "the applicant must 'convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention,' and demonstrate that by disclosure in the specification of the patent."  Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008) (quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir. 1991)).  Assessing such "possession as shown in the disclosure" requires "an objective inquiry into the four corners of the specification."  Ariad, 598 F.3d at 1351.  Ultimately, "the specification must describe an invention understandable to [a person of ordinary skill in the art] and show that the inventor actually invented the invention claimed."  Id.  A "mere wish or plan" for obtaining the claimed invention is not adequate written description.  Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997).

Therefore, because the art is unpredictable, in accordance in accordance with the MPEP, the description of claimed antigens is not deemed representative of the genus of vaccines to which the claims refer.



	 
35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-7, 10-13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Baliban et al. (Infection and Immunity Vol. 82 No. 10, pages 4080-4091) and Panthel et al. (Infection and Immunity Vol. 73 No. 1, pages 334-341) for the reasons set forth in the previous Office action in the rejection of claims 1-7 and 10-13.


Applicant argues:
1.  Baliban et al. fail to teach or suggest: A pharmaceutical acceptable orally-administrable vaccine formulation; a live attenuated recombinant Salmonella bacterium adapted for colonization of a human gut; the antigen is expressed in a fusion peptide with a secretory signal; and a pharmaceutically acceptable carrier adapted to preserve the attenuated live recombinant Salmonella bacterium through the stomach and gastrointestinal tract after oral administration.
2.  Panthel does not that an oral vaccination with an RASV containing TcdA RBD and/or TcdB RBD is effective as an oral vaccine.
3. Panthel do not teach or suggest oral administration to humans or a formulation effective to preserve the Salmonella on passage through the human stomach for colonization of the gut.
4.  The oral administration of YS1646/VNP20009 was not particularly known in the art and that a prime boost strategy is needed for highly efficacious results.
5.  The recitation of the prime-boost in the claim is not needed as the expectation of success comes from the specification.
6.  Panthel does not teach or suggest that an RASV could be used to induce immunity against C. difficile.
7.  The combination of the cited references would likely result in the RASV with activity similar to the second column of Figure 4D and hence the activity of the instant invention is unexpected.
8.  Oral administration requires a suitable formulation for oral administration to humans. None of the cited references address this limitation.
9.  The expectation of success is not generating a CD4 or CD8 response but rather raising effective immunity against C. difficile.
10.  The RBD sequences are not from VPI10463.
11.  A DNA vaccine produces a different antigen from its bacteria of origin.
12.  The combination of the cited references would at best result in an attenuated live recombinant bacterium having a plasmid which is transferred to a human and therefore would not require a secretory signal.
Applicant’s arguments have been fully considered and deemed non-persuasive.

With regard to Points 1 and 2, the rejection is based on the combination of the cited references. Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 	With regard to Point 3, as set forth in the rejection it is obvious within the art for the skilled artisan to adapt a vaccine developed in an animal model for the administration to a human. Moreover, as stated by Applicant on page 21 and page 24 of their response, the claims do not require that the composition be administered to humans but merely require that it include a pharmaceutically acceptable carrier adapted to preserve the live recombinant Salmonella bacterium through the stomach and GI tract. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention (Points 4 and 5), it is noted that the features upon which applicant relies (i.e., prime boost administration) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With regard to Point 6, Applicant is again reminded that the rejection is based on the combination of the recited references. Baliban et al. clearly disclose that the TcdB RBDs induce protective antibodies against C. difficile (see abstract). Panthel et al. disclose the efficacious use of Salmonella enterica serovar Typhimurium as a bacterial vector to deliver heterologous proteins in vivo; the use of chimeric proteins comprising the SspH2 protein and the heterologous protein; the use of the SspH2 promoter; the oral administration of said compositions.
With regard to Point 7, the combination of the cited references would result in a RASV with the same features as the claimed RASV and therefore they would necessarily have the same immunological characteristics.
With regard to Point 8, it is obvious within the art for the skilled artisan to adapt a vaccine developed in an animal model for the administration to a human. Moreover, the KSR decision sets forth “if a technique has been used to improve one device, and a person of skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill”. Given that Panthel et al. demonstrate the oral administration of an RASV in an animal model and the use of enteric coatings to protect vaccines/drugs/probiotics is well established in the art, the modification of the disclosed RASV for delivery to the human gut is well within the capabilities of one of ordinary skill in the art. Hence, the requirements of obviousness under the KSR decision are met.
With regard to Point 9, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the instant case it would have been obvious for one of ordinary skill in the art to utilize the Salmonella enterica serovar Typhimurium vectors of Panthel et al. (utilizing the SspH2 protein and promoter) to express the TcdB RBD of Baliban et al. in order to take advantage of the easier route of administration (i.e. oral) and ability to elicit both CD4 and CD8 antigen specific responses. One would have had a reasonable expectation of success as Panthel et al. disclose that their vectors utilizing the SspH2 proteins and promoters efficiently deliver heterologous to APCs resulting in the induction of both CD4 and CD8 antigen specific responses. Moreover, Baliban et al. clearly disclose that said antibody responses are protective against C. difficile challenge (see abstract). 
 With regard to Point 10, contrary to Applicant’s assertion, the source of the TcdA RBDs was the VPI 10463. Applicant’s attention is directed to the abstract of Baliban et al. which states “Moreover, immunized mice were significantly protected with challenged with C. difficile spores from homologous (VPI 10643) and heterologous strains”. To be from a homologous strain the RBDs have to be derived from VPI 10643. Moreover, Applicant is reminded that only claim 24 limits the source of the RBDs and that none of the rejected claims limit the structure (sequence) of the RBDs.
With regard to Point 11, the instant claims have no limitation with regard to the sequence of the RBDs.
With regard to Point 12, the rejection is based on the use of the RASV of Panthel et al. as a vaccine expressing a TcdB RBD/SspH2 fusion (of Baliban et al.) wherein said transgene utilizes a SspH2 promoter.

As outlined previously, Baliban et al. disclose vaccine compositions comprising plasmids encoding carboxy-terminal receptor binding domains (RBDs) of Clostridium difficile TcdA and TcdB toxins (see abstract). Baliban et al. further disclose that the TcdB RBD (residues 1851to 2366) from C. difficile strain VPI 10463 underwent RNA optimization in order to enhance protein expression and were constructed with a Homo sapiens codon bias and that the putative N--linked glycosylation sites were disrupted (see Materials and Methods section on page 4081). Baliban et al. further disclose that said RBDs toxins were incorporated into pVAX1 expression bacterial vectors. 
Baliban et al. differs from the instant invention in that they don’t explicitly disclose the use Salmonella bacterium that utilize the type 3 secretion system generally or the specific use of the SspH2 secretory signal and/or promoter; or the formulation of the vaccine for oral administration.
Panthel et al. disclose the use of Salmonella enterica serovar Typhimurium as a bacterial vector to deliver heterologous proteins in vivo (see abstract). Panthel et al. further disclose the use of chimeric proteins comprising the SspH2 protein and the heterologous protein; the use of the SspH2 promoter (see page 335); the oral administration of said compositions (see page 336); and that said vectors elicit both CD8 and CD4 antigen specific responses (See page 338-339). Finally, Panthel et al. disclose that the use of SspH2 proteins and promoters efficiently deliver heterologous proteins to antigen presenting cells and are useful tools in vaccines against microbial pathogens and tumors (see page 340).
It would have been obvious for one of ordinary skill in the art to utilize the Salmonella enterica serovar Typhimurium vectors of Panthel et al. (utilizing the SspH2 protein and promoter) to express the TcdB RBD of Baliban et al. in order to take advantage of the easier route of administration (i.e. oral) and ability to elicit both CD4 and CD8 antigen specific responses.
One would have had a reasonable expectation of success as Panthel et al. disclose that their vectors utilizing the SspH2 proteins and promoters efficiently deliver heterologous to APCs resulting in the induction of both CD4 and CD8 antigen specific responses.
With regard to the limitation “adapted for colonization of a human gut”, it is deemed obvious for the skilled artisan to modify the Salmonella vectors of Panthel et al. to the host that is to be vaccinated. 

Claims 1-7, 10-13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Baliban et al. (Infection and Immunity Vol. 82 No. 10, pages 4080-4091) and Galen et al. (Immunol. Cell Biol. Vol. 87 No. 5, pages 400-412) for the reasons set forth in the previous Office action in the rejection of claims 1-7 and 10-13.
Applicant argues:
1.  Baliban et al. fail to teach or suggest: A pharmaceutical acceptable orally-administrable vaccine formulation; a live attenuated recombinant Salmonella bacterium adapted for colonization of a human gut; the antigen is expressed in a fusion peptide with a secretory signal; and a pharmaceutically acceptable carrier adapted to preserve the attenuated live recombinant Salmonella bacterium through the stomach and gastrointestinal tract after oral administration.
2.  Galen does not that an oral vaccination with an RASV containing TcdA RBD and/or TcdB RBD is effective as an oral vaccine.
3. Galen do not teach or suggest oral administration to humans or a formulation effective to preserve the Salmonella on passage through the human stomach for colonization of the gut.
4.  The oral administration of YS1646/VNP20009 was not particularly known in the art and that a prime boost strategy is needed for highly efficacious results.
5.  The recitation of the prime-boost in the claim is not needed as the expectation of success comes from the specification.
6.  Galen does not teach or suggest that an RASV could be used to induce immunity against C. difficile.
7.  The combination of the cited references would likely result in the RASV with activity similar to the second column of Figure 4D and hence the activity of the instant invention is unexpected.
8.  Oral administration requires a suitable formulation for oral administration to humans. None of the cited references address this limitation.
9.  The expectation of success is not generating a CD4 or CD8 response but rather raising effective immunity against C. difficile.
10.  The RBD sequences are not from VPI10463.
11.  A DNA vaccine produces a different antigen from its bacteria of origin.
12.  The combination of the cited references would at best result in an attenuated live recombinant bacterium having a plasmid which is transferred to a human and therefore would not require a secretory signal.
Applicant’s arguments have been fully considered and deemed non-persuasive.

With regard to Points 1 and 2, the rejection is based on the combination of the cited references. Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 	With regard to Point 3, as set forth in the rejection it is obvious within the art for the skilled artisan to adapt a vaccine developed in an animal model for the administration to a human. Moreover, as stated by Applicant on page 21 and page 24 of their response, the claims do not require that the composition be administered to humans but merely require that it include a pharmaceutically acceptable carrier adapted to preserve the live recombinant Salmonella bacterium through the stomach and GI tract. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention (Points 4 and 5), it is noted that the features upon which applicant relies (i.e., prime boost administration) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With regard to Point 6, Applicant is again reminded that the rejection is based on the combination of the recited references. Baliban et al. clearly disclose that the TcdB RBDs induce protective antibodies against C. difficile (see abstract). Galen et al. disclose the efficacious use of Salmonella enterica serovar Typhimurium as a bacterial vector to deliver heterologous proteins in vivo; the use of chimeric proteins comprising the SspH2 protein and the heterologous protein; the use of the SspH2 promoter; and the oral administration of said compositions.
With regard to Point 7, the combination of the cited references would result in a RASV with the same features as the claimed RASV and therefore they would necessarily have the same immunological characteristics.
With regard to Point 8, it is obvious within the art for the skilled artisan to adapt a vaccine developed in an animal model for the administration to a human. Moreover, the KSR decision sets forth “if a technique has been used to improve one device, and a person of skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill”. Given that Galen et al. demonstrate the oral administration of an RASV in an animal model and the use of enteric coatings to protect vaccines/drugs/probiotics is well established in the art, the modification of the disclosed RASV for delivery to the human gut is well within the capabilities of one of ordinary skill in the art. Hence, the requirements of obviousness under the KSR decision are met.
With regard to Point 9, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the instant case it would have been obvious for one of ordinary skill in the art to utilize the Salmonella enterica serovar Typhimurium vectors of Galen et al. (utilizing the SspH2 protein and promoter) to express the TcdB RBD of Baliban et al. in order to take advantage of the easier route of administration (i.e. oral) and ability to elicit both CD4 and CD8 antigen specific responses. One would have had a reasonable expectation of success as Panthel et al. disclose that their vectors utilizing the SspH2 proteins and promoters efficiently deliver heterologous to APCs resulting in the induction of both CD4 and CD8 antigen specific responses. Moreover, Baliban et al. clearly disclose that said antibody responses are protective against C. difficile challenge (see abstract). 
 With regard to Point 10, contrary to Applicant’s assertion, the source of the TcdA RBDs was the VPI 10463. Applicant’s attention is directed to the abstract of Baliban et al. which states “Moreover, immunized mice were significantly protected with challenged with C. difficile spores from homologous (VPI 10643) and heterologous strains”. To be from a homologous strain the RBDs have to be derived from VPI 10643. Moreover, Applicant is reminded that only claim 24 limits the source of the RBDs and that none of the rejected claims limit the structure (sequence) of the RBDs.
With regard to Point 11, the instant claims have no limitation with regard to the sequence of the RBDs.
With regard to Point 12, the rejection is based on the use of the RASV of Galen et al. as a vaccine expressing a TcdB RBD/SspH2 fusion (of Baliban et al.) wherein said transgene utilizes a SspH2 promoter.

As outlined previously, Baliban et al. disclose vaccine compositions comprising plasmids encoding carboxy-terminal receptor binding domains (RBDs) of Clostridium difficile TcdA and TcdB toxins (see abstract). Baliban et al. further disclose that the TcdB RBD (residues 1851to 2366) from C. difficile strain VPI 10463 underwent RNA optimization in order to enhance protein expression and were constructed with a Homo sapiens codon bias and that the putative N--linked glycosylation sites were disrupted (see Materials and Methods section on page 4081). Baliban et al. further disclose that said RBDs toxins were incorporated into pVAX1 expression bacterial vectors. 
Baliban et al. differs from the instant invention in that they don’t explicitly disclose the use Salmonella bacterium that utilize the type 3 secretion system generally or the specific use of the SspH2 secretory signal and/or promoter; or the formulation of the vaccine for oral administration.
Galen et al. disclose the advantages of using Salmonella enterica serovar Typhimurium as a bacterial vector to deliver heterologous proteins in vivo. Said advantages of Salmonella strains as live vectors vaccines include: they can be delivered orally; they target M cells overlying gut-associated lymphoid tissue (inductive sites for immune responses); they are readily internalized by dendritic cells and macrophages; and they stimulate broad immune responses including serum antibodies, secretory IgA intestinal antibodies and a panoply of cell-mediated immune (CMI) responses, including cytotoxic lymphocytes (CTL) (see abstract). Galen further disclose the chromosomal integration of the expression cassettes; plasmid-based antigen expression; and the use of chimeric proteins comprising the SspH2 protein and the heterologous protein (page 402) and that said vectors elicit both CD8 and CD4 antigen specific responses (see page 408) and their use in humans (see page 11). 
It would have been obvious for one of ordinary skill in the art to utilize the Salmonella enterica serovar Typhimurium vectors of Galen et al. (utilizing the SspH2 protein and promoter) to express the TcdB RBD of Baliban et al. in order to take advantage of the advantages associated with and ability to elicit both CD4 and CD8 antigen specific responses.
One would have had a reasonable expectation of success as Galen et al. disclose that their vectors utilizing the SspH2 proteins and promoters efficiently deliver heterologous to APCs resulting in the induction of both CD4 and CD8 antigen specific responses.
Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        September 24, 2022